DETAILED ACTION
Status of Claims
	The amendments and arguments, filed June 17, 2022, are acknowledged and have been fully considered.  Claims 1-2 and 7 are pending.  Claim 1 has been amended; claims 3-4 have been cancelled; and claims 5-6 and 8-18 were previously cancelled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Modified Claim Rejections
The rejection of claims 1-4 and 7 under 35 U.S.C. § 103 over HU (US 2016/0263006 A1) in view of ZAMYATIN (US 2007/0020209 A1) (at par. 1-15 of the 04/12/2022 Office action), is maintained in modified form, in light of applicant’s 06/17/2022 amendments, which cancel claims 3-4.

Modified Claim Rejections – 35 U.S.C. § 103 – Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over HU (US 2016/0263006 A1, Publ. Sep. 15, 2016; hereinafter, “Hu”), in view of ZAMYATIN (US 2007/0020209 A1, Publ. Jan. 25, 2007; hereinafter, “Zamyatin”).
Hu is directed to:
TOPICAL COMPOSITIONS AND METHODS FOR SKIN LIGHTENING
ABSTRACT
Embodiments of the invention are generally directed to compositions useful for reducing pigmentation in the skin.  The composition may further include other depigmenting agents such as nicotinamide and its melanasome transfer-inhibiting derivatives, 3,3'-thiodipropanoic acid and its tyrosinase-inhibiting derivatives, or resorcinol and its tyrosinase-inhibiting derivatives, in a topically acceptable vehicle.
Hu, title & abstract.  In this regard, Hu discloses a claim embodiment containing:
1.  A topical composition comprising, in a topically acceptable vehicle, an effective amount of a compound having the structure of formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[...].
[...]
4.  The composition according to claim 1, further comprising a retinoid in an amount from about 0.001 % to about 5% by weight based on the total weight of the composition.
[...]
6.  The composition according to claim 1, further comprising at least one other depigmenting agent selected from nicotinamide, 3,3’-thiodipropanoic acid, dilauryl thiodipropionate, Kojic acid, hydroquinone, salicylic acid, and resorcinol.
Hu, claims 1, 4 and 6.
Regarding independent claim 1 and the requirements:
1.	(Original)  A medicated cosmetic formulation comprising:
one or more retinoids;
salicylic acid;
hydroquinone, wherein the hydroquinone is about 1.0 to about 4.0 wt.% of the formulation;
kojic acid, wherein the kojic acid is about 0.025 to about 2.0 wt.% of the formulation and
one or more skin-colored pigments operative to superficially even skin tone when applied to a user’s face.
Hu clearly teaches exemplary skin lightening compositions (Hu, claims 1, 4 and 6) containing:
a retinoid (Hu, claim 1), which is “one or more retinoids” of claim 1;
salicylic acid depigmenting agent (Hu, claim 6), which is “salicylic acid” of claim 1;
hydroquinone depigmenting agent (Hu, claim 6), which is “hydroquinone” of claim 1; and 
kojic acid depigmenting agent (Hu, claim 6), which is “kojic acid” of claim 1.
However, it is noted that:
(i) although Hu teaches:
[0017]	[...].  The topical preparations of the invention may further include one or more additional active agents, such as a retinoid (e.g., retinal, retinyl palmitate, retinyl acetate, retinaldehyde, retinoic acid, etc.), and antioxidant (e.g., ascorbic acid, thiodipropionic acid or esters thereof, including dilauryl thiodipropionate), a-hydroxy acids (e.g., glycolic acid), collagenase inhibitors, anti-inflammatories, anti-acne agents, salicylic acid and derivatives, depigmenting agents, N-acetyl tyrosinamide, and botanicals, to name a few.  In some embodiments, the compounds of formula (I) or (II) are provided in combination with at least one additional depigmenting agent, such as a tyrosinase inhibitor or a melanosome transfer inhibitor.  In one embodiment, the compositions include one or more of hydroquinone, kojic acid, salicylic acid or derivatives, thiodipropionic acid, and retinoids.  Additional actives may individually or collectively comprise from about 0.0001 % to about 20% by weight of the composition.
(Hu, par. [0017]), Hu DOES NOT EXPRESSLY TEACH a specific exemplary composition containing a retinoid, salicylic acid, hydroquinone and kojic acid, or particular amounts of thereof, as required by claim 1; and
(ii) although Hu teaches: “[i]n addition, the compositions contemplated by this disclosure can include one or more compatible cosmetically acceptable adjuvants commonly used and known by the skilled practitioner, such as colorants, pearls, chromalites, micas, pigments” (Hu, par. [0058]), Hu DOES NOT EXPRESSLY TEACH particular pigments in order to meet the requirement of claim 1 for “one or more skin-colored pigments operative to superficially even skin tone when applied to a user’s face.”
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.  
With regard to (i), it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Further, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  In this regard, Hu teaches:
[0017]	[...].  The topical preparations of the invention may further include one or more additional active agents, such as a retinoid (e.g., retinal, retinyl palmitate, retinyl acetate, retinaldehyde, retinoic acid, etc.), and antioxidant (e.g., ascorbic acid, thiodipropionic acid or esters thereof, including dilauryl thiodipropionate), a-hydroxy acids (e.g., glycolic acid), collagenase inhibitors, anti-inflammatories, anti-acne agents, salicylic acid and derivatives, depigmenting agents, N-acetyl tyrosinamide, and botanicals, to name a few.  In some embodiments, the compounds of formula (I) or (II) are provided in combination with at least one additional depigmenting agent, such as a tyrosinase inhibitor or a melanosome transfer inhibitor.  In one embodiment, the compositions include one or more of hydroquinone, kojic acid, salicylic acid or derivatives, thiodipropionic acid, and retinoids.  Additional actives may individually or collectively comprise from about 0.0001 % to about 20% by weight of the composition.
Hu, par. [0017].  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Hu in order to arrive at a composition containing one or more of 
a retinoid (Hu, claim 1)
salicylic acid (Hu, par. [0017] & Hu, claim 6), 
hydroquinone (Hu, par. [0017] & Hu, claim 6), and 
kojic acid (Hu, par. [0017] & Hu, claim 6),
each in amounts “from about 0.0001 % to about 20% by weight of the composition” (Hu, par. [0017]).  It is further noted that dosage/amount of active ingredient is a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Therefore, an ordinary skilled artisan would also be motivated to manipulate and optimize the dosage depending on a patient’s weight, age, tolerance, sex, and condition being treated.
Therefore, Hu renders (i) obvious.
With regard to (ii), Zamyatin, for instance, is directed to:
MAKEUP COMPOSITIONS AND METHODS
ABSTRACT
Emulsion makeup compositions for keratinous surfaces which change color upon application, emulsion makeup compositions that match a variety of skin or hair shades in more than one skin tone category, and methods for treating keratinous surfaces with an emulsion cosmetic composition that changes color upon application.
Zamyatin, title & abstract.  In this regard, Zamyatin discusses the use of pigments, such as iron oxides and titanium dioxide, in color cosmetics for matching skin tone in terms of “pigmenting” and “coverage”:
[0009]	When considering color cosmetics applied to skin such as foundation makeup, the formulation of make ups that are suitable for a wider variety of skin shades requires some skill.  For example, it is important that foundation makeup match the skin tone as closely as possible for obvious reasons.  Generally, there are at least two factors that contribute to proper matching of skin tone.  First is pigmenting.  Mixtures of pigments will provide the basic color of the foundation.  Typically this coloration is achieved by a blend of iron oxides such as black, yellow, and red.  While pigments are responsible for providing the characteristic color to the foundation, they generally do not provide coverage.  The term “coverage” means the ability of the foundation to cover or conceal skin imperfections, or otherwise provide a film on the skin.  Coverage is generally achieved by including ingredients in the foundation formula that provide opacity.  In most cases titanium dioxide or other similar powders will provide the opacity as well as to mute the effect of the pigments that are present.  In general, foundations that have high opacity (e.g. powder content) provide greater coverage.
Zamyatin, par. [0009].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Hu’s rearranged composition (as discussed above with regard to (i)), and to incorporate pigments, such as iron oxides and titanium dioxide, for matching skin tone in terms of “pigmenting” and “coverage,” as taught by Zamyatin (Zamyatin, par. [0009]).  One would have been motivated to do so with a reasonable expectation of success since both Hu, and Zamyatin are concerned with similar problems in the art, namely the formulation of cosmetic compositions.  Hu, par. [0001]; Zamyatin, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable pigments.  Hu, par. [0058].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the formulation of a cosmetic composition with pigments (Hu, par. [0058]) such as such as iron oxides and titanium dioxide in order to obtain the advantage of components for “pigmenting” and “coverage” that match skin tone (Zamyatin, par. [0009]).
Therefore, Hu renders (ii) obvious.
Thus, the prior art renders claim 1 obvious.
Regarding claim 2 and the requirements:
2.	([...]) The formulation of claim 1, wherein the one or more retinoids comprises tretinoin.
Hu teaches “tretinoin” (Hu, par. [0048]).
Thus, the prior art renders claim 2 obvious.
Regarding claim 7 and the requirements:
7.	([...]) The formulation of claim 1, further comprising ultra violet protection agents.
Hu teaches suitable additives, inter alia, UVA and UVB sunscreens (Hu, par. [0059]).
Thus, the prior art renders claim 7 obvious.
Response to Arguments
Applicants’ arguments, filed on June 17, 2022 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.
Applicant notes the obviousness rejection of record over Hu per Zamyatin (Remarks, p. 3, par. 3) and argues:
Here, the modification or combination proposed by the Examiner is not based on any clear and convincing evidence of a reason, suggestion, or motivation in the prior art that would have led one of ordinary skill in the art to combine the references.  In the Office Action, the Examiner states that it would have been obvious to rearrange the components of Hu in order to arrive at a rearranged composition as disclosed by Applicant's Claim 1.  The Examiner thereby asserts that Applicant's composition is essentially an arrangement of old elements.  From Applicant's perspective, the Examiner seems to constitute an impermissible hindsight reconstruction of Applicant's invention based on Hu’s general disclosure of a length list of compounds which may be present within a broad range to yield desirable results.[Remarks, p. 3, par. 4]
In particular, the Examiner points out that Hu teaches “[t]he topical preparations of the invention may further include one or more additional active agents.”  Hu ¶ 0017.  It is especially noteworthy the extent of the list of said “one or more additional active agents.”  Indeed, the list detailed by Hu includes 10 additional active agents that “may individually or collectively comprise from about 0.0001 % to about 20% by weight of the composition.”  See id.  Based on this highly generalized disclosure by Hu, there are virtually infinite combinations of these 10 additional active agents.  Hu’s listing of “one or more additional active agents” is essentially akin to listing every element on the periodic table and then concluding that a composition may comprise one or more of said elements.  Unfortunately, the Examiner fails to disclose how one of ordinary skill in the art would reach Applicant’s invention in view of Hu, given that Applicant discloses minute ranges of its active ingredients.[Remarks, p. 3, par. 5, cont. on p. 4]
(Remarks, p. 3, par. 4-5, cont. on p. 4).
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, see MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Hu in order to arrive at a composition containing one or more of 
a retinoid (Hu, claim 1)
salicylic acid (Hu, par. [0017] & Hu, claim 6), 
hydroquinone (Hu, par. [0017] & Hu, claim 6), and 
kojic acid (Hu, par. [0017] & Hu, claim 6),
each in amounts “from about 0.0001 % to about 20% by weight of the composition” (Hu, par. [0017]).  
Applicant also argues:
Furthermore, it is well-known in the art that varying percentages of active ingredients has a significant effect on the composition's efficacy.  By way of example, including more of an active ingredient does not necessarily equate to a composition that is more effective at achieving the desired results.  Rather, the body and/or skin may only be able to absorb and make use of a maximum amount of specific compounds or combinations thereof so the inclusion of an amount beyond that threshold may yield no additional effects.  Further, too much of an active agent may have adverse effects, especially if the individual's skin is sensitive or allergic to said ingredient.  On the other hand, too little of an active agent may be insufficient to achieve the desired outcome.  Thus, per Hu’s teaching, a composition comprising 0.0001 % of the one or more additional active agents, including those disclosed by Applicant, is likely to have a vastly different effect than one comprising 20% of the one or more additional active agents.  This leads to the inevitable conclusion that Applicant's narrow range of weight percentages is neither contemplated nor rendered obvious by Hu.
Remarks, p. 4, par. 1.
In response: it is noted that dosage/amount of active ingredient is a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Therefore, an ordinary skilled artisan would also be motivated to manipulate and optimize the dosage depending on a patient’s weight, age, tolerance, sex, and condition being treated.  Applicant has not made a sufficient evidentiary showing whereby one of ordinary skill in the art would conclude that the particular combination of actives, and amounts thereof, achieves some unexpected result.  It is noted that MPEP § 2145 (I) states: “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F .3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 716.01 (c)(II).
Applicant further argues:
While the suggestion to modify or combine references may come from the knowledge and common sense of a person of ordinary skill in the art, the fact that such knowledge may have been within the province of the ordinary artisan does not in and of itself make it so, absent clear and convincing evidence of such knowledge.  C.R. Bard, Inc. v. M3 Systems, Inc., 157 F.3d 1340, 1352, 48 USPQ 2d 1225, 1232 (Fed. Cir. 1998).  The Federal Circuit has consistently held that hindsight reconstruction does not constitute a prima facie case of obviousness under 35 U.S.C. §103. In re Geiger, 2 USPQ 2d 1276 (Fed Cir. 1987).  As such, the Examiner’s statements regarding obviousness and motivation to modify are but shortcuts to a conclusion of obviousness devoid of the required analytical approach based on what is actually disclosed in the prior art.[Remarks, p. 4, par. 2]
In its most obvious interpretation, Hu seems to teach away from Applicant's invention.  Generally, “a reference will teach away if it suggests that the line of development flowing from the reference’s disclosure is unlikely to be productive of the result sought by the applicant.”  In re Gurley, supra. see, also, In re Caldwell, 319 F.2d 254, 2656, 138 USPQ 243,245 (CCPA 1963) (reference teaches away if it leaves the impression that the product would not have the property sought by the applicant).  Hu’s disclosure is aimed at “reducing pigmentation in human integuments” and more particularly, doing so by targeted inflammatory processes.  See Hu ¶ 0001, 0002.  Specifically, Hu asserts that
It is generally recognized that pigmentation may accompany inflammatory processes. Histamine is an agent involved in the inflammatory response ... However, the use of histamine antagonists to reduce pigmentation has received little attention to date.
Hu ¶ 0002.[Remarks, p. 5, par. 1]
Accordingly, Hu teaches “it is believed that the compounds of the invention are histamine receptor [] antagonists effective to reduce histamine-induced pigmentation in human skin.”  Hu ¶ 0005.  In this manner, it would be understood by a person of ordinary skill in the art that Hu’s composition treats a specific subset of skin ailments, such as inflammatory skin lesions and pruritus, that result from the inflammatory response.  On the other hand, Applicant’s invention treats skin ailments resulting from a variety of sources and act on different biochemical pathways.  Indeed, Applicant’s invention may “facilitate collagen production, cell turnover, and depigmentation and [] stimulate blood vessels in the skin.”  See Applicant's Spec. ¶ 0017.  As a result, Applicant’s invention is not readily taught by Hu.[Remarks, p. 5, par. 2]
For the above reasons, none of the cited references, either alone or in combination, teach or suggest all the elements recited in the pending claims.  Therefore, it is respectfully submitted that the claims, as amended, should be in condition for allowance.[Remarks, p. 5, par. 3]
Remarks, p. 4, par. 2 to p. 5, par. 3.
In response: it is noted that MPEP § 2144 (IV) states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) [...]; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) [...].  Applicant’s argument that “[a]pplicant’s invention treats skin ailments resulting from a variety of sources and act on different biochemical pathways” (Remarks, p. 5, par. 2) are mere arguments of counsel.  Since the USPTO lacks the capacity of laboratory facilities to ascertain the efficacy of Hu versus the claimed invention with regard to the ability “facilitate collagen production, cell turnover, and depigmentation and [] stimulate blood vessels in the skin,” the burden falls on Applicant to show/demonstrate facts in the form of evidence (e.g., exemplary embodiments in the instant specification or declaratory evidence demonstrating the criticality of the claimed components and ranges thereof, see MPEP § 716.02(d)(I)) and not to speculate about them.  

Summary/Conclusion
Claims 1-2 and 7 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611